                        Exhibit F




Case 5:20-cv-04003-CJW-MAR Document 33-7 Filed 06/22/20 Page 1 of 8
                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF IOWA
                                 Western Division


NUSTAR FARMS, LLC                           )
     et al                                  )
                                            )
       Plaintiffs,                          )
                                            )
v.                                          )          Case No. C20-4003-CJW-MAR
                                            )
                                            )
RYAN LIZZA                                  )
     et al                                  )
                                            )
       Defendants.                          )
                                            )


       PLAINTIFFS’ RULE 26(a)(1) DISCLOSURES
       Plaintiffs, NuStar Farms, LLC, Anthony Nunes, Jr. and Anthony Nunes, III

(“Plaintiffs”), by counsel, pursuant to Rule 26(a)(1) Fed. R. Civ. Pro. (“FRCP”), provide

the following Disclosures:

       1.      Individuals Likely to Have Discoverable Information.        The following

persons are likely to have discoverable information that the Plaintiffs may use to support

the facts and allegations in his Complaint [ECF Document 1]:

               a.     Plaintiffs, c/o Steven S. Biss, Esquire. Plaintiffs and their family

members, including Lori Nunes, have knowledge and information relevant to all facts,

allegations and claims stated in his Complaint as it may be amended, including, without

limitation, Lizza’s actions while in Sibley, Defendants’ publication of false and

defamatory statements, the republication of those statements, Defendants’ actual malice,

and the presumed damages and actual damages, including insult, pain, embarrassment,


                                            1

 Case 5:20-cv-04003-CJW-MAR Document 33-7 Filed 06/22/20 Page 2 of 8
humiliation, mental suffering, and injury to his reputation, caused by the Defendants’

defamation and conspiracy.

               b.      Sibley Citizens. Citizens of Sibley identified in the Lizza Hit Piece

have knowledge of Lizza’s statements and actions while in Sibley.

               c.      Devin G. Nunes, c/o Steven S. Biss, Esquire. Devin Nunes has

knowledge and information relevant to all facts, allegations and claims stated in his

Amended Complaint filed in Case C19-4064 as it may be amended, including, without

limitation, Defendants’ publication of false and defamatory statements, the republication

of those statements, Defendants’ actual malice, and the presumed damages and actual

damages, including insult, pain, embarrassment, humiliation, mental suffering, and injury

to his reputation, caused by the Defendants’ defamation and conspiracy.

               d.      Mollie Hemingway,

https://twitter.com/MZHemingway?ref_src=twsrc%5Egoogle%7Ctwcamp%5Eserp%7Ct

wgr%5Eauthor;       https://thefederalist.com/author/mzhemingway/.       Hemingway      has

knowledge of the falsity of Defendants’ statements in the Lizza Hit Piece and Lizza’s

actual malice towards Plaintiff.

               e.      Ryan Lizza and Esquire, c/o Counsel of Record.            Lizza and

Esquire (Hearst) have knowledge and information relevant to all facts, allegations and

claims stated in Plaintiff’s Complaint, including, without limitation, Lizza’s conspiracy to

publish false and defamatory statements, the publication and republication of the Lizza

Hit Piece, actual malice, and the damage caused to Plaintiff by the defamation. Lizza and

Esquire (Hearst) also have knowledge of their respective audiences, reach and the breadth




                                             2

 Case 5:20-cv-04003-CJW-MAR Document 33-7 Filed 06/22/20 Page 3 of 8
of the publication and republications at issue in this case, both online and via various

Twitter properties.

               f.     Jay Fielden, https://twitter.com/jayfielden?lang=en.    Fielden has

knowledge of the editing and publication of the Lizza Hit Piece.

               g.     Olivia Nuzzi, Washington, D.C.

https://twitter.com/Olivianuzzi?ref_src=twsrc%5Egoogle%7Ctwcamp%5Eserp%7Ctwgr

%5Eauthor. Nuzzi has knowledge of Lizza’s false and defamatory statements, his actual

malice, publication of the Lizza Hit Piece, conspiracy with Lizza to defame Plaintiff, and

communications with Lizza about the Lizza Hit Piece and this case.

               h.     Cable    News     Network,    Inc.   (CNN),    c/o    Dana    Nolan,

Dana.Nolan@turner.com. CNN has knowledge of the publication and republication of

Lizza’s false and defamatory statements.         CNN also has knowledge of Lizza’s

employment as an “analyst” and of communications with Lizza about Plaintiff and the

Lizza Hit Piece.

               i.     The New Yorker, https://www.newyorker.com/. The New Yorker

has knowledge of Lizza’s employment prior to Esquire (Hearst) and the sexual

misconduct allegations that led to Lizza’s termination.

               j.     Twitter Users. Users of Twitter identified in Plaintiffs’ complaint

have knowledge of the publication of the Lizza Hit Piece and its defamatory meaning.

          2.   Documents.     Plaintiff will use the following documents to support his

claims:

               a.     All documents identified and referred to in the parties’ pleadings;

               b.     All documents produced in discovery by the parties;



                                            3

 Case 5:20-cv-04003-CJW-MAR Document 33-7 Filed 06/22/20 Page 4 of 8
               c.      All documents produced by third-parties, including, without

       limitation, CNN, in response to Rule 45 Subpoenas and FOIA requests.

All documents will be produced electronically upon request in PDF or in native format.

       3.      Computation of Damages.         Plaintiffs compute their damages caused by

Defendants’ defamation as follows:

               A.      Insult – including pain, embarrassment, humiliation, and mental

suffering in the sum of $25,000,000.00.

               B.      Injury to Business/Reputation – in the sum of $25,000,000.00.

               C.      Prejudgment Interest – interest on the principal sum awarded by

the Jury from January 16, 2020 until the date Judgment is entered at the maximum rate

under Iowa law.

               D.      Punitive Damages – in the amount of $10,000,000.00.

               E.      Costs – $400.

Defendants’ publication and republication of false factual statements have caused

Plaintiffs to continuously suffer emotional distress, anxiety, fear of ICE raids and

prosecution, fear that the defaming remarks have reached family and others in the

farming community, loss of standing and credibility, fear that they will never be able to

clear their names and restore their reputations, fear that they will be forever and

permanently the subject of personal attacks and attacks on Twitter, fear for personal

safety as a result of answering machine messages (see attached), disruption to their

business, irritability, sleeplessness, and lack of concentration.

       In determining the damages claimed in this action, Plaintiffs have taken into

consideration all of the circumstances surrounding the Defendants’ statements, the

                                               4

 Case 5:20-cv-04003-CJW-MAR Document 33-7 Filed 06/22/20 Page 5 of 8
occasion on which they were made and the extent of the publications and republications,

the nature and character of the insult, the probable effect on those who read and heard the

statements, and the probable and natural effect upon the Plaintiffs’ personal feelings and

upon his standing in the community and in business.

       4.      Insurance Agreement. Plaintiffs do not yet know if there is an insurance

agreement under which an insurance business may be liable to satisfy all or part of a

possible judgment against Defendants or to indemnify or reimburse for payments made to

satisfy such judgment.

       Plaintiffs reserve the right to amend and supplement their Rule 26(a)(1)

Disclosures in accordance with the Rule 26 FRCP.



DATED:         April 14, 2020



                           Signature of Counsel on Next Page




                                            5

 Case 5:20-cv-04003-CJW-MAR Document 33-7 Filed 06/22/20 Page 6 of 8
                     NUSTAR FARMS, LLC
                     ANTHONY NUNES, JR.
                     ANTHONY NUNES, III


                     By:   /s/ Steven S. Biss
                           Steven S. Biss (VSB # 32972)
                           300 West Main Street, Suite 102
                           Charlottesville, Virginia 22903
                           Telephone:     (804) 501-8272
                           Facsimile:     (202) 318-4098
                           Email:         stevenbiss@earthlink.net
                           (Admitted Pro Hac Vice)

                           Joseph M. Feller, Esquire
                           (Iowa State Bar No. AT0002512)
                           Koopman, Kennedy & Feller
                           823 3rd Avenue
                           Sibley, Iowa 51249
                           Telephone:     (712) 754-4654
                           Facsimile:     (712) 754-2507
                           jfeller@kkfellerlaw.com

                           Counsel for the Plaintiffs




                                  6

Case 5:20-cv-04003-CJW-MAR Document 33-7 Filed 06/22/20 Page 7 of 8
                           CERTIFICATE OF SERVICE

       I hereby certify that on April 14, 2020 a copy of the foregoing was served via

email in PDF on counsel for the Defendants.




                            By:     /s/ Steven S. Biss
                                    Steven S. Biss (VSB # 32972)
                                    300 West Main Street, Suite 102
                                    Charlottesville, Virginia 22903
                                    Telephone:     (804) 501-8272
                                    Facsimile:     (202) 318-4098
                                    Email:         stevenbiss@earthlink.net
                                    (Admitted Pro Hac Vice)

                                    Joseph M. Feller, Esquire
                                    (Iowa State Bar No. AT0002512)
                                    Koopman, Kennedy & Feller
                                    823 3rd Avenue
                                    Sibley, Iowa 51249
                                    Telephone:     (712) 754-4654
                                    Facsimile:     (712) 754-2507
                                    jfeller@kkfellerlaw.com

                                    Counsel for the Plaintiffs




                                           7

 Case 5:20-cv-04003-CJW-MAR Document 33-7 Filed 06/22/20 Page 8 of 8
